         Case 3:20-cv-00089-LPR Document 15 Filed 09/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

CLARENCE E. MASON                                                               PLAINTIFF
ADC #154088

v.                              NO: 3:20-cv-00089-LPR-JJV

DOE, Administration,
Poinsett County Detention Center                                              DEFENDANT


                                        JUDGMENT

       Consistent with the Order entered on this day, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff’s Complaint is DISMISSED, and this case is closed. It is certified,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Judgment or the

accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 21st day of September 2020.



                                                  ________________________________
                                                  LEE P. RUDOFSKY
                                                  UNITED STATES DISTRICT JUDGE
